Citation Nr: 0322613	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-29 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for malaria, 
currently evaluated at zero percent.


REPRESENTATION

Appellant represented by:	Juan P. Rivera-Roman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from November 1955 to 
September 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation.

In June 1999, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development and returned the case to the Board for additional 
appellate review.


FINDING OF FACT

The appellant's malaria disorder currently does not manifest 
with any active symptomatology.


CONCLUSION OF LAW

The requirements for an increased (compensable) rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code (DC) 6304 
(1996);  38 C.F.R. §§ 4.7, 4.88b, DC 6304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The February 2003 supplemental statement of the 
case detailed the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist.  As for who would 
obtain what evidence, the RO, in a June 2003 letter, informed 
the appellant that he should provide the Board any additional 
evidence he desired considered in support of his appeal.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO scheduled medical 
examinations for the appellant in order to obtain the current 
state of his disorder and obtained records from the Social 
Security Administration.  All records associated with these 
efforts have been associated with the case file.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Historically, a June 1965 rating decision granted service 
connection for malaria and evaluated it at zero percent.  The 
appellant filed his current claim for an increased rating in 
February 1997.  A July 1997 rating decision denied the claim.  
The appellant submitted a timely notice of disagreement in 
August 1997 and a substantive appeal in October 1997.

A January 1998 VA medical examination report reflects that 
the appellant's history has seen no recurrence of any malaria 
symptomatology since his treatment in 1957 prior to his 
discharge from service.  The report also reflects that he 
presented as well developed and well nourished and a normal 
general appearance.  A blood smear was negative for any 
parasite.  The examiner rendered a diagnosis of, malaria, 
inactive.

Pursuant to the June 1999 Board remand, the appellant 
received another medical examination in December 1999.  The 
examination report reflects that the appellant presented with 
complaints of epigastric pain, relieved with meals.  He also 
complained of generalized weakness and headaches.  Physical 
assessment revealed the appellant to be well nourished and 
developed, with no evidence of residuals of malnutrition or 
vitamin deficiency.  The examiner noted no evidence of organ 
system involvement.  Laboratory reports reflect that thick 
and thin blood smears revealed no plasmodium; stool samples 
were negative for ova or parasites; and, a scintigraphic 
imaging of the liver and spleen was interpreted as a normal 
liver and spleen study.

The report reflects that the examiner rendered a diagnosis of 
malaria, inactive.  The examiner noted that there is no 
evidence of recurrence of malaria or residuals.  In response 
to specific questions presented by the June 1999 Board 
remand, the examiner responded: the appellant currently does 
not manifest the active disease process of malaria; and, he 
does not have residual spleen or liver damage from his 
service-connected malaria.

The records obtained from the SSA contain information 
primarily related to the appellant's non-service-connected 
acquired mental disorder.  They do not reflect any 
information germane to the current severity of his service-
connected malaria.

The appellant's representative has set forth how the 
appellant's current state of health has impacted his quality 
of life.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  See Opinion Of The 
General Counsel 3-2000 (April 10, 2000).

The rating criteria for malaria were changed effective August 
1996.  The Board finds that neither the prior nor the current 
rating criteria for malaria are more favorable to the 
appellant, as both result in a noncompensable evaluation.

Under the current criteria, malaria is evaluated at 100 
percent during any period in which it is active.  38 C.F.R. 
§ 4.88b, DC 6304 (2002).  Further, the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.  Id., Note.

Under the prior criteria, a compensable rating of 10 percent 
for malaria was applicable when there was medical evidence 
that the disease was recently active, with one relapse in 
the past year; or for old cases of malaria with moderate 
disability.  38 C.F.R. Part 4, DC 6304 (1996).

Regardless of whether the current or prior criteria are 
applied, the appellant does not qualify for a compensable 
evaluation.  Medical examinations have shown his malaria to 
be inactive, and there is no evidence of any pathology as 
concerns his liver or spleen.  There is no indication of 
active malarial parasites.  Further, the medical evidence of 
record shows that the appellant's malaria has remained 
inactive since his initial treatment in 1957, with no 
recurrences.  He has no disability attributable to his 
malaria.  Given the state of the evidence, the appellant 
does not qualify for a compensable evaluation.  DC 6304 
(2002); DC 6304 (1996).

Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2002).

The Board notes the comments of the appellant's 
representative.  However, the fact that the appellant 
contracted malaria while in military service is addressed by 
the fact that he was granted service connection for the 
disease.  The mere fact of this past event does not entitle 
him to compensation, as Congress has required that there be 
a current disability as a result of the appellant's malaria 
in order to receive compensation, 38 U.S.C.A. § 1155 (West 
2002), and that is not currently the case.


ORDER

Entitlement to an increased rating (compensable) for malaria 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

